Title: To Alexander Hamilton from Oliver Wolcott, Junior, 23 August 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off Aug: 23d. 1793
Sir,

I have the honour to submit to your consideration, a draft of a Letter to the Contractors of the Army, respecting the payment of Subsistence to Officers—and a proposal for an alteration in the form of the Abstract of Rations issued, which will be particularly necessary in case the proposed arrangement is adopted.
It has occurred as a question whether the third section of the Act making alterations in the Treasy & War Depts. does not require that when the Subsistance of Officers is discharged in money, that payment should be made, by the P M of the Troops—if this should be unsuited as the case the proposed arrangement must be abandoned. In case the plan is adopted, I take the liberty to submit whether the communication to Contractors should not be made from your Office.
I am

A H.

